Per Curiam.
Facts sufficient to constitute the second cause of action, here under attack, are set forth by plaintiff in his complaint. In effect, it is alleged that between February 11, 1938, and December 6, 1940, plaintiff rendered certain services to the defendant Joseph Levy Clothing Manufacturing Co., Inc., at an agreed price and reasonable value of $350,573.96; that defendant paid all the money due on the contract except the sum of $6,261.54, the amount sued for. *976Stripping this cause of action of unnecessary allegations, some of which might be deemed to be purely evidentiary, we find that plaintiff is seeking to recover a balance due for the services he rendered in the manufacture of certain garments.
Under the circumstances, the order, in so far as appealed from, should be reversed, with twenty dollars costs and disbursements, and the motion in all respects denied.
Present — Martin, P. J., Glennon, Dore, Cohn and Callahan, JJ.
Onder, so far as appealed from, unanimously reversed, with twenty dollars costs and disbursements, and the motion in all respects denied.